 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaars Engineers,Inc.andVan&Storage Drivers Local389, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 31-RC-801October 31, 1968DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election approved April 25, 1968, an elec-tion by secret ballot was conducted on June 6, 1968,under the direction and supervision of the RegionalDirector for Region 31, among the employees in thestipulated unit described below. At the conclusion ofthe election, the Regional Director served upon theparties a tally of ballots, which showed that, ofapproximately 72 eligible voters, 68 cast ballots, ofwhich 35 were for, and 32 against, the Petitioner, and1was challenged. The challenged ballot was insuf-ficient to affect the results of the election. Thereafter,theEmployer filed timely objections to conductaffecting the results of the election.In accordance with the National Labor RelationsBoardRules and Regulations and Statements ofProcedure, Series 8, as amended, the ActingRegionalDirector conductedan investigationand, on August26, 1968, issued and duly served upon the parties hisReport on Objections, in which he recommended thattheEmployer's objections be overruled in theirentirety, and that the Petitioner be certified as thecollective-bargaining representative of the employeesin the stipulated unit. The Employer filed timelyexceptions to the Regional Director's Report, and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor RelationsBoard hasdelegated itspowers in connection with this case to a three-mem-ber panel.Upon the entire record in this case, the Boardfinds1.The Employeris engagedin commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerceexistscon-cerning the representation of employees of theEmployer withinthe meaningof Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In accordance with the stipulation of theparties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees, ware-housemen, servicemen, shipping and receiving em-ployees of the Employer's North Hollywood, Califor-nia,operation; excluding office clerical employeesand all professional employees, guards and supervisorsas defined in the Act.5.The Board has considered the Acting RegionalDirector's Report, and the Employer's exceptions andbrief,and adopts the Acting Regional Director'sfindings, conclusions, and recommendations with thefollowing modificationsObjection 1:We adopt the Acting Regional Direc-tor's finding that no evidence was furnished by theEmployer, and none was disclosed by the investiga-tion, to support the allegation that the Petitionermade any improper use of the list of names andaddresses furnished by the Employer in accord withthe Board'sExcelsiorrule.'We similarly adopt thefinding of the Regional Director that it was not animproper exercise of the Board's authority to requirethe Employer to furnish theExcelsiorlist, and in soconcluding, we expressly reject the Employer's prin-cipal argument that the Board's promulgation of theExcelsiorrule violated the Administrative ProcedureAct.Objection 2:We adopt the Acting Regional Direc-tor's recommendation that the election should not beset aside because of the Regional Director's failure toprovide bilingual ballots. We note that the ActingRegional Director's investigation disclosed that only 1of the 68 employees could not read English, and it isclear that this employee comprehended and under-stood the significance of the ballot. Moreover, wedeem it particularly appropriate to point out that theEmployer was put on notice 10 days before theelection that the ballots would be in English only, butthat,nevertheless,no protest was filed by theEmployer, or, in fact, by any other party to thisproceeding. However, in affirming this finding of theActingRegionalDirector,we do not adopt, andspecifically delete, that portion thereof which states"that the ballot of the one employee would not besufficient to affect the result of the election."Objection 3: The Acting Regional Director foundthat there was no persuasive evidence to the effectthat the Petitioner threatened employees that if theydid not vote for the Union, they would be blacklistedand unable to get a job in union-organized companies.The Employer contends, in its exceptions, that theActing Regional Director refused to honor its requestto present additional witnesses, or their affidavits, toIExcelsior Underwear Inc,156 NLRB 1236.173 NLRB No 90 LAARS ENGINEERS, INC515support its "blacklisting" allegation. We find no meritin this contention since the Employer's exceptionsfail to specify either the identity of the witnesses orthe nature of the evidence it proposes to submit.2Accordingly, as we have overruled the Employer'sobjections,and as the Petitioner has secured amajority of the valid ballots cast, we shall certify thePetitioner as the exclusive bargaining representative ofthe employees in the appropriate unit.Chauffeurs, Warehousemen & Helpers of America, hasbeen designated and selected by a majority of theemployees of the Employer in the unit foundappropriate, as their representative for the purposesof collective bargaining, and that, pursuant to Section9(a) of the Act, the said labor organization is theexclusive representative of all such employees for thepurposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Van & Storage DriversLocal 389, International Brotherhood of Teamsters,2 The Employer did not except to the Acting Regional Director'sfinding with respect to objection 4